MEMORANDUM **
Maria Del Carmen Cifuentes, a native and citizen of Guatemala, petitions pro se for review of an order of the Board of Immigration Appeals affirming an Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because the internal inconsistency regarding whether Cifuentes was attacked by national guard soldiers or guerrillas goes to the heart of her claim for asylum. See de Leon-Barrios v. INS, 116 F.3d 391, 393-94 (9th Cir.1997).
Because Cifuentes cannot meet the lower standard of eligibility for asylum, she has failed to show that she is entitled to withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Cifuentes has waived her claim for protection under CAT by failing to raise any arguments in her opening brief challenging the denial of this claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.